                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF MISSISSIPPI
                                  NORTHERN DIVISION

DARREN FIELDS                                                                         PETITIONER

V.                                                   CIVIL ACTION NO. 3:19-CV-551-DPJ-FKB

ANDERSON JOHNSON                                                                    RESPONDENT

                                              ORDER

       This action pursuant to 28 U.S.C. §2254 is before the Court on the Report and

Recommendation [8] of Magistrate Judge F. Keith Ball.

       Petitioner Darren Fields contends he is entitled to parole pursuant to Mississippi Code

§ 97-3-2 because he has served over 50% of his sentence. Judge Ball recommended granting

Respondent’s motion to dismiss [6], noting that because Mississippi’s parole statute is

discretionary, there is no constitutional right to parole. R&R [8] at 1 (citing Scales v. Miss. State

Parole Bd., 831 F.2d 565, 566 (5th Cir. 1987)); see id. at 1–2 (noting Fields had not alleged a

denial of parole because of his race or some other improper motive). Alternatively, Judge Ball

noted that even if the petition had advanced a cognizable habeas claim, Fields failed to exhaust

his state court remedies as required by 28 U.S.C. §2254(b)(1). Id. at 2. Fields did not file an

objection to the R&R, and the time to do so has passed.

       The Court finds the Report and Recommendation [8] should be adopted as the opinion of

the Court; the petition is dismissed with prejudice. A separate judgment will be entered in

accordance with Federal Rule of Civil Procedure 58.

       SO ORDERED AND ADJUDGED this the 24th day of February, 2020.

                                              s/ Daniel P. Jordan III
                                              CHIEF UNITED STATES DISTRICT JUDGE
